Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.293 Page 1 of 60




                 EXHIBIT 1
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.294 Page 2 of 60




9/29/2020




Sheri is planning and explaining how everyone will be leaving LifeVantage and how they are promoting
more people for Modere.                                                                                1
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.295 Page 3 of 60
They created another email called theledendsitsourtime@gmail.com
And they are saying “notify your personals (active or non-active)” **most likely referring to LifeVantage
Distributors active or not.




“Why you’re on board” – Why they are leaving LifeVantage for Modere.




After the meeting, “each of your words penetrated so many people in the call!!”
ATM: Add Tag Message




                                                                                                            2
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.296 Page 4 of 60




**Images of zoom participants.**
ATM – Add, tag, message

Note: Through the video that is 1:01:50 we can see all the participants:
92 total participants at the moment of the picture.




                                                                              3
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.297 Page 5 of 60




                                                                              4
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.298 Page 6 of 60




Sheri teaching everyone about their plan to “ATM”:
  1. Add to Modere healthy living page and social retail page
  2. Group FB message with john Melton, Sheri, upline for introductions.


9/30/2020



                                                                              5
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.299 Page 7 of 60




Explanation about their contracts.




Another Zoom called the “Story Truth Pivot”




                                                                              6
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.300 Page 8 of 60




This is the process to add people to Modere.




                                                                              7
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.301 Page 9 of 60




LifeVantage has a "Marcel" that is a high ranking LifeVantage Distributor in their upline. Considering
their reactions to him just asking about "the greatest showman", they seem relieved.




                                                                                                         8
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.302 Page 10 of 60




                                                                               9
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.303 Page 11 of 60




Sheri and her team were very organized throughout this whole situation. And this is how they
distributed the work load throughout everyone.




[…]




They are talking about adding potential customers to group chats so they can see everyone else in support
of the company. There are two pages: "Modere Healthy Living Group" and "Social Retail". John Melton
is Sheri's upline at Modere.



                                                                                                            10
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.304 Page 12 of 60




Holding Tank for LV vs Modere.

**Twice now, they have asked to join a meeting after a call so they could all be on the same
page. This whole situation was orchestrated**

 10/1/2020




                                                                                               11
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.305 Page 13 of 60




The two private Modere groups:




                                                                               12
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.306 Page 14 of 60




                                                                               13
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.307 Page 15 of 60




List of invites in some of the pages.
52 people.


                                                                               14
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.308 Page 16 of 60




If their LifeVantage upline calls, Sheri instructed everyone to text or not reply while they launch.

10/2/2020




The application they are sending out was created by Sheri, which asks for credit card
information.



                                                                                                       15
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.309 Page 17 of 60




Modere Compensation Plan




"People nothing posted on social media…….. We're talking to cross line teams in other
groups….. We are soooo CLOSE!!! Sooooo Close!!!"                                        16
**Cross Recruiting***
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.310 Page 18 of 60
**Cross Recruiting***

10/2/2020




[…]




[…]




                                                                               17
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.311 Page 19 of 60




Sheri was working directly with Modere's legal team regarding the contracts.



                                                                               18
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.312 Page 20 of 60




Drank LifeVantage product, and are making "downline contact list" most likely downline contact
lists from LifeVantage. Sheri is in support of this.

10/3/2020




Bob is excited to make some noise over at Modere.




                                                                                                 19
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.313 Page 21 of 60




Sheri's reply to Bob's excitement.

**more comments and replies from other people**




                                                                               20
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.314 Page 22 of 60




Clay asked about how to have a traditional conversation like they did at LifeVantage.




Sheri is talking about enrolling people with the packs. They will enroll everyone on the 10th, and
get paid on the 11th.

10/4/2020




                                                                                                     21


                                  \
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.315 Page 23 of 60




                                                                               22
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.316 Page 24 of 60


Katie asked if there is any way to get a list of the LifeVantage Distributors that were removed in
January. Sheri knows this is not something they should be doing, which is why she advised to
not call Corporate.

10/5/2020
10/6/2020




Sheri is mentioned that in 4 days is when they are planning to enroll everyone in this group.




Sheri compares the application process to LifeVantage.




                                                                                                     23
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.317 Page 25 of 60




Katie wrote down a list of all distributor's and their team on individual pages. From the names I
checked, a lot of these people are or were LifeVantage Distributors/Customer


                                                                                                    24
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.318 Page 26 of 60




Sherri said that if you get contacted by your LifeVantage upline, let Sheri know.

10/7/2020




Sheri comments again on what should happen if a LifeVantage upline contacts you.




                                                                                    25
There were 100 people on the zoom call.
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.319 Page 27 of 60
There were 100 people on the zoom call.

10/8/2020




This is a zoom call with a Modere Distributor. And they are talking about how they expect to
have at least 100 people on this call.

10/9/2020




                                                                                               26
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.320 Page 28 of 60




                                                                               27
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.321 Page 29 of 60




Preparation for the launch.




Sheri suggestions what everyone should do if their upline from LifeVantage message them.
                                                                                           28
10/10/2020 - The day they all signed up.
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.322 Page 30 of 60

10/10/2020 - The day they all signed up.




Sheri comments on signing up, and what to do.




                                                                               29
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.323 Page 31 of 60




Modere closed Facebook page.

10/11/2020
**They talk about the process for signing in to Modere's website.

10/12/2020




These are all the Closed Facebook groups.
                                                                               30
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.324 Page 32 of 60




Sherri offers the idea of adding emoji's at the front of each conversation so they can know who is
a prospect and who has already signed up.

10/13/2020




                                                                                                     31
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.325 Page 33 of 60




Sheri's group is planning a prelaunch for everyone else on Facebook and this is the process they
are planning to follow for this pre-launch.

10/14/2020




                                                                                                   32
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.326 Page 34 of 60




                                                                               33
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.327 Page 35 of 60




                                                                               34
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.328 Page 36 of 60




                                                                               35
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.329 Page 37 of 60




                                                                               36
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.330 Page 38 of 60




[…]




This is Sheri's entire plan for the pre-launch and how they are going to be getting people's
attention.

10/15/2020




                                                                                               37
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.331 Page 39 of 60




                                                                               38
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.332 Page 40 of 60




Sheri explained more details regarding their pre-launch plans.




                                                                               39
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.333 Page 41 of 60




Sheri's template for the pre-launch when they get questions about it.




                                                                               40
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.334 Page 42 of 60




Sheri provides more information about the curiosity posts.



                                                                               41
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.335 Page 43 of 60




                                                                               42
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.336 Page 44 of 60




Sheri provides more information and instructions regarding how the pre-launch will go.

10/16/2020
**Talk about Sheri's Facebook Live and they have a zoom call.
                                                                                         43
10/17/2020
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.337 Page 45 of 60

10/17/2020


Sheri created several voice messages then posted this. Most likely referring to

LifeVantage. They posted a lot of different replies they got from the videos they created.

10/18/2020
They are talking about the reactions they are getting to their videos.

10/19/2020
They had a zoom meeting and set up new emoji's for conversations.

10/20/2020




                                                                                             44
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.338 Page 46 of 60




[…]
Sheri provides different options for posts.


                                                                               45
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.339 Page 47 of 60




[…]




                                                                               46
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.340 Page 48 of 60




Sherri mentions that they have 11 days left to rank up to get these bonuses.

10/21/2020




                                                                               47
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.341 Page 49 of 60




                                                                               48
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.342 Page 50 of 60




                                                                               49
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.343 Page 51 of 60




                                                                               50
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.344 Page 52 of 60




                                                                               51
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.345 Page 53 of 60




Sheri explains that she has been informing Modere of every step they have taken thus far along
with her attorney. She says that this cross recruiting is "very common". Claims that
LifeVantage is making "fear-based moves" and claims that she didn't expect LifeVantage to
"terminate" their accounts. She claims that LifeVantage suspended these accounts to instill
fear, but they claim to "not be afraid".

Sheri let's everyone know what LifeVantage expected of her "I was supposed to leave in
silence and disappear and have NO contact for two years with you or our team", but says that
problem is my identity is tied to you each…. It is tied to our team …our family and obviously
"The
that wasn't an option for me. Period." Claiming that she could not obey the contractual obligation
she had.

She left LifeVantage to find another vehicle that could close the gap in her "dreams" and her
"why". Sheri says that "LifeVantage is pulling everyone's check…" so the solution would be to
work harder with Modere. She says that LifeVantage will not allow them to order, but they will       52
order online anyways. And if LifeVantage tried to contact them, everyone should sent it to Sheri
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.346 Page 54 of 60
order online anyways. And if LifeVantage tried to contact them, everyone should sent it to Sheri
for her attorney to review and the VP of Sales at Modere, Justin.



10/22/2020
**Discussed templates for sending prospects. **

10/23/2020




Sheri Claims that she made an agreement with LifeVantage and wanted to let everyone know
about it.

10/31/2020




                                                                                                   53
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.347 Page 55 of 60




Sheri must have been in contact with Modere's Compliance department because she mentions
some things to not do per compliance.

12/5/2020                                                                                  54
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.348 Page 56 of 60




The VIP party was on Dec. 5, 2020.

12/11/2020




Photo of a party at Sheri's house.

12/12/2020
**VIP Zoom Christmas Event**
                                                                               55
12/14/2020
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.349 Page 57 of 60

12/14/2020




Their event schedule and social media posting schedule.

12/16/2020




                                                                               56
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.350 Page 58 of 60




                                                                               57
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.351 Page 59 of 60




                                                                               58
Case 2:21-cv-00149-HCN Document 26-1 Filed 04/30/21 PageID.352 Page 60 of 60




Sheri mentions that they should not mention the products by name or the company so that people
buy from their website directly.

1/13/2021




                                                                                                 59
